June 19, 2012




                                    JUDGMENT

                  The Fourteenth Court of Appeals
                            DOYLE MURPHREE, Appellant

NO. 14-11-00416-CV                          V.

                             LUCY M. COOPER, Appellee
                         ________________________________

        This cause, an appeal in favor of appellee, Lucy M. Cooper, signed, April 6, 2011,
was heard on the transcript of the record. We have inspected the record and find no error
in the judgment. We order the judgment of the court below AFFIRMED.

        We order appellant, Doyle Murphree, jointly and severly, to pay all costs incurred
in this appeal. We further order this decision certified below for observance.